DISMISSED and Opinion Filed February 5, 2020




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00968-CV

                          SRINIVAS “SINU” POHAR, Appellant
                                        V.
                              KISHAN DHONDI, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-03470-2018

                            MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Before the Court is appellant’s January 31, 2020 motion to dismiss the appeal in which he

states he has paid the judgment in full and no longer wishes to pursue the appeal. We grant the

motion and dismiss the appeal.




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE

190968F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 SRINIVAS “SINU” POHAR, Appellant                 On Appeal from the 429th Judicial District
                                                  Court, Collin County, Texas
 No. 05-19-00968-CV       V.                      Trial Court Cause No. 429-03470-2018.
                                                  Opinion delivered by Chief Justice Burns,
 KISHAN DHONDI, Appellee                          Justices Whitehill and Molberg
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee KISHAN DHONDI recover his costs of this appeal, if any,
from appellant SRINIVAS “SINU” POHAR.


Judgment entered February 5, 2020




                                            –2–